Exhibit 12.1 Twenty-First Century Fox, Inc. Computation of Ratio of Earnings to Fixed Charges (in Millions, Except Ratio Amounts) (Unaudited) Fortheninemonthsended March 31, Earnings: Income from continuing operations before income tax expense $ $ Add: Equity earnings of affiliates ) ) Cash distributions received from affiliates Fixed charges, excluding capitalized interest Amortization of capitalized interest 17 24 Total earnings available for fixed charges $ $ Fixed charges: Interest on debt and finance lease charges $ $ Capitalized interest 17 19 Interest element on rental expense 59 85 Total fixed charges $ $ Ratio of earnings to fixed charges
